     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BOARD OF TRUSTEES OF THE LABORERS'
DISTRICT COUNCIL CONSTRUCTION
INDUSTRY PENSION FUND                               CIVIL ACTION NO.
PO Box 37003
Philadelphia, PA 19122

LABORERS' DISTRICT COUNCIL
CONSTRUCTION INDUSTRY PENSION FUND
PO Box 37003
Philadelphia, PA 19122

BOARD OF TRUSTEES OF THE LABORERS'
DISTRICT COUNCIL HEAVY AND HIGHWAY
CONSTRUCTION HEALTH AND WELFARE FUND
PO Box 37003
Philadelphia, PA 19122

LABORERS' DISTRICT COUNCIL
HEAVY AND HIGHWAY
CONSTRUCTION HEALTH AND WELFARE FUND
PO Box 37003
Philadelphia, PA 19122

BOARD OF TRUSTEES OF THE LABORERS'
DISTRICT COUNCIL BUILDING AND
CONSTRUCTION HEALTH AND WELFARE FUND
PO Box 37003
Philadelphia, PA 19123

LABORERS' DISTRICT COUNCIL
BUILDING AND CONSTRUCTION HEALTH
AND WELFARE FUND
PO Box 37003
Philadelphia, PA 19123


BOARD OF TRUSTEES OF THE LABORERS'
DISTRICT COUNCIL PREPAID LEGAL SERVICES
FUND
PO Box 37003
Philadelphia, PA 19122
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 2 of 24




LABORERS' DISTRICT COUNCIL PREPAID
LEGAL SERVICES FUND
PO Box 37003
Philadelphia, PA 19122

BOARD OF TRUSTEES OF THE LABORERS'
DISTRICT COUNCIL EDUCATION AND TRAINING/
APPRENTICESHIP
FUND
501 Lancaster Pike
Exton, PA 19341

LABORERS' DISTRICT COUNCIL EDUCATION
AND TRAINING/APPRENTICESHIP FUND
501 Lancaster Pike
Exton, PA 19341

BOARD OF TRUSTEES OF THE LABORERS'
DISTRICT COUNCIL LABORERS-EMPLOYERS
COOPERATION AND EDUCATION TRUST
501 Lancaster Pike
Exton, PA 19341

LABORERS' DISTRICT COUNCIL LABORERS'
EMPLOYERS COOPERATION AND EDUCATION
TRUST
665 North Broad Street, 4th Floor
Philadelphia, PA 19123

CONTRACTORS' ASSOCIATION OF
EASTERN PENNSYLVANIA
1500 Walnut Street, Suite 1105
Philadelphia, PA 19102

GENERAL BUILDING CONTRACTORS'
ASSOCIATION
368. 18th Street
Philadelphia, PA 19103

LABORERS' DISTRICT COUNCIL REGIONAL,
STATE AND LOCAL HEALTH AND SAFETY FUND
PO Box 37003
Philadelphia, PA 19122

THE LABORERS' DISTRICT COUNCIL
OF THE METROPOLITAN AREA OF
      Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 3 of 24




PHILADELPHIA AND VICINITY,
LABORERS' INTERNATIONAL UNION OF NORTH
AMERICA
665 N. Broad Street
Philadelphia, PA 19123

ALAN R. PARHAM, FUND ADMINISTRATOR
665 NORTH BROAD STREET, 2nd FL.
PHILADELPHIA, PA 19123


                              Plaintiffs
              V.



PEOPLES & SONS, LLC
510 WEST 22ND STREET
CHESTER, PA 19013. and

JOHN DOE SURETY

                      Defendants

                                      COMPLAINT

       Plaintiffs, by and through their undersigned attorney, hereby file this

Complaint against PEOPLES & SONS, LLC (hereafter referred to as "Defendant

Employer"), and John Doe Surety (hereafter referred to as "Surety"), In support of

their claims, Plaintiffs aver as follows:

                                     THE PARTIES

       1. The Laborers' District Council Construction Industry Pension Fund

("Pension Fund") is a trust fund established and maintained pursuant to the

provisions of Section 302(c)(5) of the Labor Management Relations Act of 1947,as

amended, ("the LMRA"), 29 U.S.C. §186(c)(5), and an employee benefit plan under

the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), 29

U.S.C. §1002(3). The Board of Trustees of the Pension Fund ("Pension Fund

Trustees") manages and controls the Pension Fund. The Pension Fund Trustees

                                            3
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 4 of 24




are fiduciaries within the meaning of section 502(a)(1)(3) of ERISA, 29 U.S.C-,

Section 1132(a)(1)(3). The Pension Fund Trustees, individually and collectively,

bring this action in their fiduciary capacity on behalf of the Pension Fund and its

participants and beneficiaries.

       2. The Laborers' District Council Heavy and Highway Construction

Health and Welfare Fund ("H&H Health and Welfare Fund") is a trust fund

established and maintained pursuant to the provisions of Section 302(c)(5) of the

LMRA, 29 U.S.C. §186(c)(5), and an employee benefit plan under ERISA, 29

U.S.C. §1002(3). The Board of Trustees of the H&H Health and Welfare Fund

("H&H Health and Welfare Fund Trustees") manages and controls the H&H

Health and Welfare Fund. The H&H Health and Welfare Fund Trustees are

fiduciaries within the meaning of section 502(a)(1)(3) of ERISA, 29 U.S.C, Section

1132(a)(1)(3). The H&H Health and Welfare Fund Trustees, individually and

collectively, bring this action in their fiduciary capacity on behalf of the H&H Health

and Welfare Fund and its participants and beneficiaries.

       3. The Laborers' District Council Health and Welfare Fund ("Health

and Welfare Fund") is a trust fund established and maintained pursuant to the

provisions of Section 302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5), and an

employee benefit plan under ERISA, 29 U.S.C. §1002(3). The Board of Trustees

of the Health and Welfare Fund ("Health and Welfare Fund Trustees") manages

and controls the Health and Welfare Fund. The Health and Welfare Fund

Trustees are fiduciaries within the meaning of section 502(a)(1)(3) of ERISA, 29

U.S.C., Section 1132(a)(1)(3). The Health and Welfare Fund Trustees, individually
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 5 of 24




and collectively, bring this action in their fiduciary capacity on behalf of the Health

and Welfare Fund and its participants and beneficiaries.

       4. The Laborers' District Council Prepaid Legal Services Fund ("Legal

Services Fund") is a trust fund established and maintained pursuant to the

provisions of Section 302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5), and an

employee benefit plan under ERISA, 29 U.S.C. §1002(3). The Board of Trustees

of the Legal Services Fund ("Legal Services Fund Trustees") manages and

controls the Legal Services Fund. The Legal Services Fund Trustees are

fiduciaries within the meaning of section 502(a)(1)(3) of ERISA, 29 U.S.C., §

1132(a)(1)(3). The Legal Services Fund Trustees, individually and collectively,

bring this action in their fiduciary capacity on behalf of the Legal Services Fund

and its participants and beneficiaries.

       5. The Laborers' District Council Education and Training/Apprenticeship

Fund ("Training Fund") is a trust fund established and maintained pursuant to the

provisions of Section 302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5), and an

employee benefit plan under ERISA, 29 U.S.C. §1002(3). The Board of Trustees of

the Training Fund ("Training Fund Trustees") manages and controls the Training

Fund. The Training Fund Trustees are fiduciaries within the meaning of section

502(a)(1)(3) of ERISA, 29 U.S.C, Section 1132(a)(1)(3). The Training Fund

Trustees, individually and collectively, bring this action in their fiduciary capacity on

behalf of the Training Fund and its participants and beneficiaries.

       6. The Laborers' District Council Laborers' Employers' Cooperation and

Education Trust ("LECET Fund") is a trust fund established and maintained
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 6 of 24




pursuant to the provisions of Section 302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5),

and an employee benefit plan under ERISA, 29 U.S.C. §1002(3). The Board of

Trustees of the LECET Fund ("LECET Fund Trustees") manages and controls the

LECET Fund. The LECET Fund Trustees are fiduciaries within the meaning of

section 502(a)(1)(3) of ERISA, 29 U.S.C., Section 1132(a)(1)(3). The LECET Fund

Trustees, individually and collectively, bring this action in their fiduciary capacity on

behalf of LECET Fund and their participants and beneficiaries.

       7. The Laborers' Philadelphia Area Local Health and Safety Fund

("Heath and Safety Fund") is a trust fund established and maintained pursuant to

the provisions of Section 302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5) for the

purpose of providing health and safety benefits through qualified health and safety

benefit programs. Plaintiff Board of Trustees of the Health and Safety Fund ("Health

and Safety Fund Trustees") manages and controls the Health and Safety Fund.

The Health and Safety Fund Trustees are fiduciaries of the Health and Safety Fund

and the Health and Safety Fund Trustees, individually and collectively, bring this

action in their fiduciary capacity on behalf of the Health and Safety Fund and its

participants and beneficiaries.

       8. Except for the Health and Safety Fund, each of the aforementioned

Funds is a "muiti-employer plan" under ERISA, 29 U.S.C. §1002(37). Each of the

aforementioned Funds maintains its principa! place of business in Philadelphia, PA,

with the exception of the Training Fund, which maintains its principal place of

business in Exton, PA. The aforementioned Funds will be hereinafter referred to

collectively as the "Funds." The Funds which are employee benefit plans under




                                           6
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 7 of 24




ERISA, 29 U.S.C. §1002(3), wi!l be hereinafter referred to collectively as the

"ERISA Funds".


       9. Alan R. Parham, 665 N. Broad Street, 2nd Floor, Philadelphia, PA

19123 is the administrator of the Funds.

       10. The Contractors Association of Eastern Pennsylvania ("CAEP") is an

association of construction industry contractors and service providers. The CAEP

sponsors and manages the CAEP Industry Advancement Program ("CAEP IAP")

which is funded by contributions required under the Collective Bargaining

Agreement between the CAEP and the Laborers' District Council.

       11. The General Building Contractors Association ("GBCA") is an

association of construction industry contractors and service providers. The GBCA

sponsors and manages the GBCA Industry Advancement Program ("GBCA IAP")

which is funded by contributions required under the Collective Bargaining

Agreement between the GBCA and the Laborers' District Council.

       12. The Laborers' District Council of the Metropolitan Area of Philadelphia

and Vicinity, Laborers' International Union of North America ("the Union" or

"Laborers' District Council") is an unincorporated labor organization engaged in

representing employees for the purpose of collective bargaining.

       13. The Union's Political Action Committee fund (hereafter "PAC") is

funded by employers' deductions of wages from all employees covered by the

Agreement and contributions are made to the Laborers' District Council PAC.

       14. Defendant Employer is an employer in an industry affecting

commerce within the meaning of Section 301 (a) of the LMRA, 29 U.S.C. §185(a),




                                           7
       Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 8 of 24




and ERISA, 29 U.S.C. §1002(5). Defendant Employer's last known address is

501 West 22nd Street, Chester, PA 19013 (Delaware County).

            15. Upon information and belief, there may be a surety as of yet

unidentified and referred to herein as John Doe Surety which is a corporation

which regularly conducts business in Pennsylvania.

                               JURISDICTION AND VENUE

            16. This Court has jurisdiction over the causes of action alleging a

violation of ERISA pursuant to ERISA, 29 U.S.C. §§1132(a)(3), (d)(1) & 1145. This

Court has jurisdiction over the causes of action alleging a violation of LMRA

pursuant to Section 301 (a) of the LMRA, 29 U.S.C. §185(a). This Court has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.A.

§1367(a) because the state law claims derive from the same common nucleus of

operative facts as Plaintiffs' federal law claims.

            17. Venue is proper in the Eastern District of Pennsylvania pursuant to 29

U.S.C. §185(a) and 29 U.S.C. §1132(e)(2). The above-identified Funds are

administered in said judicial district and, pursuant to 28 U.S.C. §1391, substantial

parts of the events giving rise to the claims (e.g. performance of the covered work/

projects) are believed to have occurred within this Judicial district. In addition, upon

information and belief, the parties regularly conduct business within this judicial

district.

                                    COMMON FACTS

            18. Plaintiffs incorporate by reference the allegations contained in

paragraphs 1 through 17.
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 9 of 24




       19. The aforementioned Funds are created and administered pursuant to

the terms of the Trust Agreements that are properly executed pursuant to state and

local law.


       20. Since at least March 18, 2016 to date, Defendant Employer was

signatory to, or otherwise bound by, a collective bargaining agreement, and any

applicable amendments and extensions, between the CAEP and the Laborers'

District Council which sets forth, inter alia, the wages, hours, and other terms and

conditions of employment of laborers employed by the Defendant Employer. See

e.g. Exhibit A (hereafter generally referred to as the "CAEP CBA").

       21. Since at least March 18, 2016 to date, Defendant was signatory to,

or otherwise bound by, a collective bargaining agreement, and its amendments and

extensions, between the GBCA and Concrete Contractors' Association

Classification Building and General Construction and the Laborers' District Council

which sets forth, inter alia, the wages, hours, and other terms and conditions of

employment of laborers employed by the Defendant. See e.g. Exhibit B (hereafter

generally referred to as the "GBCA CBA").

       22. The CAEP CBA and GBCA CBA (hereafter referred to collectively

as the "Agreements") automatically renew from year to year unless each party

gives notice in writing to the other party ninety (90) days prior to the expiration of

the term, or of any extended term. To date, neither Plaintiffs nor Defendant

Employer have given such notice of intention to terminate.

       23. Defendant Employer also agreed to abide by the terms of

agreements and declarations of trust, as from time to time amended ("Trust
    Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 10 of 24




Agreements"), pertaining to Plaintiff Funds and incorporated into the

Agreements. Throughout this Complaint, references to the Agreements include

and incorporate the related Trust Agreements.

       24. Pursuant to the Agreements and by virtue of its consent to become

bound by the terms and conditions of employment negotiated by and between the

Associations and the Union covering all work performed within the trade and

geographic jurisdiction of the Union, Defendant Employer is required to remit

reports, contributions, and deductions due for all hours of work performed by its

employees under the Agreements in the preceding month to the Plaintiffs. As of this

date, Defendant Employer is delinquent in its obligations to remit reports,

contributions, and deductions under the GBCA CBA, at least for the period

September 1, 2018 to the present.

      25. Pursuant to the Agreements, related Trust Agreements, delinquency

policy, and/or applicable law, Plaintiffs are entitled to an audit of Defendant

Employer, e.g., to inspect and make copies of any and all records of the Employer

pertaining to compensation paid to employees, hours worked by employees,

monies withheld from employees for taxes paid on account of employees, and all

other records relevant to, and of assistance in determining whether the Employer's

obligations thereunder to make payments to the Fund Depository were faithfully

performed.


      26. Perry N. Blackman, CPA, engaged in an audit of Defendant

Employer. He prepared an audit report dated December 12, 2018 in which he

reported amounts due from Defendant Employer to Plaintiffs totaling $499,453.10



                                        10
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 11 of 24




for the audited period of January 1, 2017 to August 31, 2018. This includes

principal of $497,653.10 and an $1,800.00 audit fee. A copy of the Audit Report is

attached hereto as Exhibit C.

       27. Despite written notice and repeated demands for the delinquent

amounts due for the audited period, Defendant Employer has failed to pay the

Plaintiffs the full amount due.

       28. Defendant Employer has failed to identify any bonds that may apply

to this delinquency.

        29. Pursuant to the Agreements, related Trust Agreements, delinquency

policy, and/or applicable law, Defendant Employer also agreed to pay and owes the

Plaintiffs accrued interest at rate provided in the applicable CBA, liquidated

damages, costs of suit and audit, and attorneys' fees and costs. As of December

10, 2018, Defendant Employer is also delinquent in paying the interest it owes for

prior delinquent payments, at least $9,926.15, as set forth in the report attached

hereto as Exhibit D. Pursuant to the Agreements, interest continues and has

continued to accrue daily.

       30. Defendant Employer also owes the Plaintiffs liquidated damages

which, under applicable law and the collective bargaining agreements, Trust

Agreements, and/or delinquency policy, are at least 10% of the principal.

       31. Defendant Employer will also owe the Plaintiffs any audit fees

necessary to ascertain additional amounts owed through judgment.

       32. Because Defendant Employer violated its reporting obligations under

the Agreements, the Plaintiffs have been forced to incur additional administrative




                                         11
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 12 of 24




and legal expenses in ascertaining the extent of Defendant Employer's violation

and in attempting to correct the arrearage.

         33. As long as the delinquent contributions and deductions and

accompanying costs, fines, liquidated damages, and penalties remain unpaid

and/or continue to accrue, the Plaintiffs lose the benefits of monetary income that

would otherwise be realized if the contributions had been remitted by Defendant

Employer in a timely fashion.

         34. These economic losses impair, or may impair, the Funds' ability to

provide benefits to Defendant Employer's employees and to employees of other

companies that have paid their contributions.

         35. Plaintiffs are prejudiced by the failure of Defendant Employer to

timely pay the delinquent amounts.

         36. Defendant Employer's continued violation of the Agreements

irreparably injures the Funds.

                                    COUNT ONE
                                 CAEP ERISA CLAIM

         37. Plaintiffs incorporate by reference the allegations contained in

paragraphs 1-36.

         38. Defendant Employer has failed to make reports, contributions, and

deductions to the Plaintiff ERISA Funds in violation of 29 U.S.C. §1145.

         39. Defendant Employer owes the Plaintiff ERISA Funds covered by the

CAEP CBA accurate remittance reports, unpaid contributions, and deductions, as

well as accrued interest, liquidated damages, audit costs, and attorneys' fees and

costs.



                                         12
      Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 13 of 24




          40. Section 502(a)(3)(B)(ii) of ERISA permits the Plaintiff ERISA Funds to

seek equitable enforcement of the terms of the Agreements.

          WHEREFORE, Plaintiff ERISA Funds request this Court grant the following

relief:

                       (a) that judgment be entered against Defendant Employer

                and in favor of all Plaintiff ERISA Funds covered by the CAEP CBA,

                as mandated by Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2),

                in the amount of total unpaid contributions, deductions, accrued

                interest, audit fees, costs, fines, liquidated damages, and penalties

                determined to be due and owing to the Plaintiff ERISA Funds before,

                during and as a consequence of the pendency of this lawsuit; interest

                on the unpaid contributions and deductions at the rate provided under

                §502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2); an amount equal to the

                greater of (i) interest on the unpaid contributions, or (ii) liquidated

                damages as prescribed by the plan, the collective bargaining

                agreement(s), and/or by statute; reasonable attorneys' fees and costs

                of the action; and

                       (b) order that Defendant Employer cooperate with an

                independent payroll audit conducted by Plaintiffs' agent; and

                       (c) such other legal or equitable relief as this Court may

                deem appropriate.




                                           13
      Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 14 of 24




                                    COUNT TWO
                                 GBCA ERISA CLAIM

          41. Plaintiffs incorporate by reference the allegations contained in

paragraphs 1-40.

          42. Defendant Employer has failed to make reports, contributions, and

deductions to the Plaintiff ERISA Funds in violation of 29 U.S.C. §1145.

          43. Defendant Employer owes the Plaintiff ERISA Funds covered by the

GBCA CBA accurate remittance reports, unpaid contributions, and deductions, as

well as accrued interest, liquidated damages, audit costs, and attorneys' fees and

costs.


          44. Section 502(a)(3)(B)(ii) of ERISA permits the Plaintiff ERISA Funds to

seek equitable enforcement of the terms of the Agreements.

          WHEREFORE, Plaintiff ERISA Funds request this Court grant the following

relief:

                       (a) that judgment be entered against Defendant Employer

                and in favor of all Plaintiff ERISA Funds covered by the GBCA CBA,

                as mandated by Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2),

                in the amount of total unpaid contributions, deductions, accrued

                interest, audit fees, costs, fines, liquidated damages, and penalties

                determined to be due and owing to the Plaintiff ERISA Funds before,

                during and as a consequence of the pendency of this lawsuit; interest

                on the unpaid contributions, and deductions at the rate provided

                under §502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2); an amount equal

                to the greater of (i) interest on the unpaid contributions, or (ii)


                                          14
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 15 of 24




              liquidated damages as prescribed by the plan, the collective

              bargaining agreement(s), and/or by statute; reasonable attorneys'

              fees and costs of the action; and

                     (b) order that Defendant Employer cooperate with an

              independent payroll audit conducted by Plaintiffs' agent; and

                     (c) such other legal or equitable relief as this Court may

              deem appropriate.

                                COUNT THREE
                             BREACH OF CAEP CBA

              45. Plaintiffs incorporate by reference the allegations contained in

paragraphs 1-44.

              46. Defendant Employer has failed to make accurate and

complete remittance reports, contributions, and deductions to the Plaintiffs as

required by the CAEP CBA and therefore owes the Plaintiffs the reports,

contributions, and/or deductions as well as audit fees, accrued interest, liquidated

damages, and attorneys' fees and costs.


              47. Defendant Employer's failure to make the required timely

contributions and deductions and its failure to comply with its obligation to send to

the Plaintiffs remittance reports that fully, accurately, and completely report the

hours of work performed by its employees under the CAEP CBA is a breach of

contract and is subject to § 301 of the LMRA, 29 U.S.C. § 185(a).


              48. The Plaintiffs covered by the CAEP CBA have been

damaged by the failure of the Defendant Employer to make contributions and




                                         15
   Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 16 of 24




deductions and submit accurate remittance reports as required by the

Agreement.



             WHEREFORE, Plaintiffs request this Court grant the following relief:

             (a) that judgment be entered against Defendant Employer and in

                   favor of all Plaintiffs covered by the CAEP CBA in the amount

                    of tota! unpaid contributions, deductions, accrued interest,

                   audit fees, costs, fines, liquidated damages, and penalties

                   determined to be due and owing to the Plaintiffs before, during

                    and as a consequence of the pendency of this lawsuit; plus

                   any additional amounts which are found to be due and owing

                   during the pendency of this litigation including, but not limited

                   to, accrued interest, audit fees, and attorneys' fees incurred in

                   this action or in the collection and enforcement of any

                   judgment, as provided by the Agreement; and

             (b) order that Defendant Employer cooperate with an independent

                   payroll audit conducted by Plaintiffs' agent; and

             (c) such other legal or equitable relief as this Court: may deem

                   appropriate.




                                       16
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 17 of 24




                                COUNT FOUR
                             BREACH OF GBCA CBA

              49. Plaintiffs incorporate by reference the allegations contained in

paragraphs 1-48.

              50. Defendant Employer has failed to make accurate and

complete remittance reports, contributions, and deductions to the Plaintiffs as

required by the GBCA CBA and therefore owes the Plaintiffs the reports,

contributions, and/or deductions as well as audit fees, accrued interest, liquidated

damages, and attorneys' fees and costs.


              51. Defendant Employer's failure to make the required timely

contributions and deductions and its failure to comply with its obligation to send to

the Plaintiffs remittance reports that fully, accurately, and completely report the

hours of work performed by its employees under the GBCA CBA is a breach of

contract and subject to § 301 of the LMRA, 29 U.S.C. § 185(a).


              52. The Plaintiffs covered by the GBCA CBA have been

damaged by the failure of the Defendant Employer to make contributions and

deductions and submit accurate remittance reports as required by the

Agreement.



              WHEREFORE, Plaintiffs request this Court grant the following relief:

              (a) that judgment be entered against Defendant Employer and in

                     favor of all Plaintiffs covered by the GBCA CBA in the amount

                     of total unpaid contributions, deductions, accrued interest,

                     audit fees, costs, fines, liquidated damages, and penalties

                     determined to be due and owing to the Plaintiffs before, during


                                         17
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 18 of 24




                      and as a consequence of the pendency of this lawsuit; plus

                      any additional amounts which are found to be due and owing

                      during the pendency of this litigation including, but not limited

                      to, accrued interest, audit fees, and attorneys' fees incurred in

                      this action or in the collection and enforcement of any

                      judgment, as provided by the Agreement; and

               (b) order that Defendant Employer cooperate with an independent

                      payroll audit conducted by Plaintiffs' agent; and

              (c) such other legal or equitable relief as this Court may deem

                      appropriate.

                             COUNT FIVE
            CAEP AND UNION THIRD PARTY BENEFICIARY CLAIM

       53. Plaintiffs incorporate by reference the allegations contained in

paragraphs 1 through 52 as if set forth in their entirety herein.

       54. The CAEP and the Union are intended third party beneficiaries of

the Agreement.

       55. Defendant Employer was required under the terms and conditions

of the Agreement to remit reports, contributions, and/or deductions to the CAEP,

the CAEP IAP, the Union, and/orthe PAC.

       56. Defendant Employer's failure to make the required timely reports,

contributions, and/or deductions and its failure to comply with its obligation to send

remittance reports to the Plaintiffs that fully, accurately, and completely report the

hours of work performed by its employees under the Agreement is a breach of




                                           18
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 19 of 24




contract and the CAEP and/or the Union have been deprived of the benefit flowing

therefrom to which they are entitled.

              WHEREFORE, Plaintiffs CAEP and the Union request this Court

enter Judgment in their favor and against Defendant Employer and order that

Defendant Employer cooperate with an independent payroll audit conducted by the

Plaintiffs' agent and enter judgment against Defendant Employer and in favor of the

CAEP and the Union in the amount of total unpaid contributions and deductions,

accrued interest, audit fees, costs, fines, liquidated damages, and penalties

determined to be due and owing to the CAEP and the Union before, during and as

a consequence of the pendency of this lawsuit; plus any additional amounts which

are found to be due and owing during the pendency of this litigation including, but

not limited to, accrued interest, audit fees, and attorneys' fees incurred in this action

or in the collection and enforcement of any judgment, as provided by the

Agreement; and that the Court award the CAEP and the Union such other legal or

equitable relief as this Court may deem appropriate.

                            COUNT SIX
           GBCA AND UNION THIRD PARTY BENEFICIARY CLAIM

       57. Plaintiffs incorporate by reference the allegations contained in

paragraphs 1 through 56 as if set forth in their entirety herein.

       58. The GBCA and the Union are intended third party beneficiaries of

the Agreement.

       59. Defendant Employer was required under the terms and conditions

of the Agreement to remit reports, contributions, and/or deductions to the GBCA,

the GBCA IAP, the Union, and/or the PAC.


                                           19
    Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 20 of 24




       60. Defendant Employer's failure to make the required timely reports,

contributions, and/or deductions and its failure to comply with its obligation to send

remittance reports to the Plaintiffs that fully, accurately, and completely report the

hours of work performed by its employees under the Agreement is a breach of

contract and the GBCA and/or the Union have been deprived of the benefit flowing

therefrom to which they are entitled.

              WHEREFORE, Plaintiffs GBCA and the Union request this Court

enter judgment in their favor and against Defendant Employer and order that

Defendant Employer cooperate with an independent payroll audit conducted by the

Plaintiffs' agent and enter judgment against Defendant Employer and in favor of the

GBCA and the Union in the amount of total unpaid contributions and deductions,

accrued interest, audit fees, costs, fines, liquidated damages, and penalties

determined to be due and owing to the GBCA and the Union before, during and as

a consequence of the pendency of this lawsuit; plus any additional amounts which

are found to be due and owing during the pendency of this litigation including, but

not limited to, accrued interest, audit fees, and attorneys' fees incurred in this action

or in the collection and enforcement of any judgment, as provided by the

Agreement; and that the Court award the GBCA and the Union such other legal or

equitable relief as this Court may deem appropriate.

                              COUNT SEVEN
                  BOND CLAIMS AGAINST JOHN DOE SURETY


       61. Plaintiffs incorporate by reference the allegations contained in

paragraphs 1 through 60 as if set forth in their entirety herein.




                                           20
     Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 21 of 24




       62. Upon information and belief, Defendant Employer was the contractor

and performed work on projects within the trade and geographical jurisdiction of the

Agreements during the period of at least January 1, 2017 through the present.

       63. Defendant Employer's employees provided labor on such projects

covered by the Agreements.

       64. Benefit contributions comprised a portion of Defendant Employer's

costs under the Agreements on the projects.

       65. One or more payment bonds may have been issued relating to the

work of Defendant Employer's employees on such projects.

       66. Such bonds likely guarantee the payment of labor on one or more of

the projects.

       67. Defendant Employer has not yet disclosed any surety on one or more

of such projects.

       68. Upon discovery of the surety and applicable bonds, Plaintiffs intend to

give further notice of their claims under the bonds to the surety.

       69. The surety has failed to pay the amounts due to Plaintiffs under the

applicable bond(s).

       70. Plaintiffs are claimants under the bonds for payments that were to be

paid to the Plaintiffs for work performed by Defendant Employer's employees who

worked on the projects and all interest and amounts due by law. The employees of

Defendant Employer furnished and performed labor on the projects. The Plaintiffs

are also representatives of said employees and assignees of claims against the

bonds with respect to payments that were to be paid to the Plaintiffs for work




                                          21
    Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 22 of 24




performed by Defendant Employers' employees on such projects pursuant to the

Agreements.


       71. Upon information and belief, the Surety shall owe the Plaintiffs

monies for unpaid labor in an amount to be determined at trial for payments owed

to the Plaintiffs for labor performed by Defendant Employer's employees on such

projects and all interest and other amounts due by law.

      WHEREFORE, Plaintiffs demand judgment be entered in their favor and

against the surety for all amounts determined to be due and owing to the Plaintiffs

before, during and as a consequence of the pendency of this lawsuit, together with

all interest due by law and such other legal or equitable relief as this Court; may

deem appropriate.

                                COUNT EIGHT
                              DEMAND FOR AUDIT

      72. Plaintiffs incorporate by reference the allegations contained in

paragraphs 1-71.

      73. The Agreements, related Trust Agreements, and delinquency

policies authorize the Trustees' auditors to audit the Employers bound by the

Agreements.


      74. Unless an updated audit of Defendant Employer is performed,

Plaintiffs will not have sufficient information or knowledge to plead the precise

nature, extent, and amount of Defendant Employer's delinquency through

judgment.

      WHEREFORE, Plaintiffs request the Court:




                                        22
    Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 23 of 24




             (a) To order Defendant Employer, its officers, employees,

representatives, and/or agents to permit an audit by the Plaintiffs' auditor of all

records under the Defendant Employer's actual or constructive control and, in the

absence of said records, to cooperate fully in alternative method(s) for the

determination of work for which contributions are due; and

             (b) To grant such other relief as this Court deems just,

necessary, and appropriate.




                                 SUSANIN WIDMAN & BRENNAN, PC


Date:       '„.-'''   -'/:    By:   _......     ...   .<,.    •    .^   -

                                         Mariellen Bella, Esquire
                                         Attorney!.D. No. 60375
                                         656 East Swedesford Road, Suite 330
                                         Wayne,PA 19087
                                         Tel: 610 710-4510
                                         mbello@swbcounsellors.com
                                         Attorney for Plaintiffs




                                        23
    Case 2:18-cv-05523-GJP Document 1 Filed 12/19/18 Page 24 of 24




                           CERTIFICATE OF SERVICE

        I, Mariellen Bello, Esquire, do hereby certify that on this _ day

of . _, 2018, I caused a true and correct copy of the foregoing

Amended Complaint to be served upon the following persons by U.S. mail, postage

prepaid:



              Secretary of Labor
              200 Constitution Avenue, NW
              Washington, DC 20224


                     and

              Secretary of Treasury
              1500 Pennsylvania Avenue, NW
              Washington D.C. 20220



        And that on the date below I caused a true and correct copy of the

foregoing document that I filed electronically with the Court today to be served

via the Electronic Court Filing system upon the following;




Date:
                                          Mariellen Bella,




                                        24
